Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Carolyn W. Ford, Joseph Ford, Sr., and Randy C. Ford (Appellants) appeal the district court’s order dismissing with prejudice their civil action for failure to properly serve Defendants, for lack of personal jurisdiction, and for failure to state a claim upon which relief could be granted. On appeal, we confíne our review to the issues raised in the Appellants’ brief. See 4th Cir. R. 34(b). Because Appellants informal brief does not challenge any aspect of the district court’s disposition, Appellants have forfeited appellate review of the court’s order. Accordingly, although we grant leave to proceed in forma pauperis, we affirm the district court’s judgment. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.